DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered. Claims 1-7, 9-11, 107-114 remain pending.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 113 have been considered but they are not convincing. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the combination of Lucatero with Manstrom, the wires are routed between a proximal end and distal end portion of the inner sleeve (e.g. See Manstrom: Fig. 1, 5:12-30: wire 60 between proximal end portion 50 and distal end portion of sleeve 22). Also note here that in terms of the broadest reasonable interpretation “between A and B” includes between any portion that lies between A and B, continuously or discontinuously, inclusive or exclusive of A and B, as well as including the entirety of A to B and beyond. 


Claim Objections
Claims 1-7, 107-114 are objected to because of the following informalities:  
1) in claims 1 and 114, “the proximal end …of…the inner sleeve” and “the proximal end …of…the delivery catheter” lack clear antecedence because it’s not inherent that either the sleeve or the catheter have a single proximal end. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 9-11, and 107-114 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070100356 by Lucatero in view of US 8998823 to Manstrom.
	Regarding Claim 1, Lucatero teaches a delivery device configured for delivering an interventional device to a targeted treatment area within a body (abstract, par. 237: catheter to deliver interventional device to heart), the delivery device comprising:
	 an outer guide catheter having a proximal end and a distal end portion (e.g. Fig. 49, 60-63D, par. 237-239: outer guide 1000); 
	an inner sleeve positioned radially within the outer guide catheter and configured to be translatable within the outer guide catheter, the inner sleeve having a distal end portion (e.g. Fig. 49, 60-63D, par. 237-239: inner sleeve 1020 is translatable within the outer guide 1000);
	 a delivery catheter positioned radially within the inner sleeve and configured to be translatable within the inner sleeve, the delivery catheter having a distal end portion  (e.g. Fig. 49, 60-63D, par. 237-239: delivery catheter 1030 is translatable within the inner sleeve 1020); 
	an interventional device releasably coupled to the distal end portion of the delivery catheter and configured for delivery through the inner sleeve and outer guide catheter to a targeted treatment area within a body, wherein the interventional device is a tissue clip (e.g. Fig. 49, 60-63D, par. 237-239: detachable clip 12/1040).
	Lucatero does not explicitly disclose a sensor coupled to the distal end portion of the outer guide catheter, the distal end portion of the inner sleeve, or the distal end portion of the delivery catheter, the sensor being configured to enable monitoring of a hemodynamic property of the targeted treatment area during deployment of the 
	However, it was well known in the art to include sensors at the distal end of a catheter that would enable monitoring of a hemodynamic property. One such example is offered by Manstrom, which teaches a multi catheter device having a sensor coupled to an inner catheter to detect blood pressure and blood flow to assess the condition of heart valves and blood vessels (e.g. Fig. 1: blood flow and pressure sensor 40 coupled to inner catheter 22 moveable within outer catheter 32 and enclosing catheter 30, moveable therein; also see e.g. 1:20-65; 3:25-62; 5:5-50; 6:11-56). Manstrom further teaches that the sensor is wired and that the wire lies between the proximal end and the distal end of the inner catheter (Fig. 1, 5:12-30: wire 60 between proximal end portion 50 and distal end portion of sleeve 22). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor to enable blood flow and/or pressure measurements coupled to any catheter of a device according to the teachings of Lucatero, as taught by Manstrom, in order to predictably acquire blood flow and/or blood pressure measurements indicative of a blood vessel or heart condition for purposes of diagnosis and therapy decision making (e.g. Manstrom, 1:30-35), and in order to assess the success of the heart valve implantation. The sensor of this device would enable hemodynamic measurements during deployment of the interventional device for replacement of a heart valve or repair of a heart valve using the 
	Alternatively, in case it is determined that the wiring would amount to a second modification rather than a matter of bodily incorporation of the modification of incorporating the sensor as noted above: It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor wire routed between the proximal end and the distal end portion of the inner sleeve in a device according to the teaching of Lucatero as modified by Manstrom above, as taught by Manstrom, as: a) Manstrom clearly suggests this wiring for the sensor (e.g. Fig. 1, 5:12-30: wire 60), and b) it would only amount to a selection among known, limited and equivalent mechanisms to predictably enable signal communication (power/data) between the sensor and an external controller/processor, thus minimizing the size of the sensor and the catheter portion of the device that traverses the body.
  
	Regarding Claim 2, Lucatero as modified in Claim 1, teaches the delivery device of claim 1, wherein the sensor is configured to measure blood pressure (as discussed in Claim 1 for blood flow and pressure sensor 40).  

	Regarding Claim 4, Lucatero as modified in Claim 1, teaches the delivery device of claim 1, wherein the wire is routed through a wall lumen, disposed through a wall of the outer guide catheter (as discussed in Claim 1, wire 60 of Manstrom is disposed within the outer catheter).  
	Regarding Claim 5, Lucatero as modified in Claim 1, teaches the delivery device of claim 4, wherein the sensor wires are routed along the delivery catheter so as to be distally extendable beyond the delivery catheter (as noted in Claim 1, the inner sleeve is freely translatable over the delivery catheter, thus sensor 40 and wire 60 would be able to extend past the inner delivery catheter, e.g. by retracting the delivery catheter; also the sensor may be in any of the catheters). 
	Regarding Claim 6, Lucatero as modified in Claim 1, teaches the delivery device of claim 4, wherein the sensor wire is routed along the inner sleeve so as to be distally extendable beyond the inner sleeve (as discussed in Claim 1, noting that the sensor may be incorporated to any of the catheters).   
	Regarding Claim 7, Lucatero as modified in Claim 1, teaches the delivery device of claim 4, wherein the one or more sensor wires are routed along the outer guide catheter so as to be distally extendable beyond the outer guide catheter (as discussed in Claim 1, the inner sleeve having the sensor 40 freely translates in relation to the outer catheter).  

	Regarding Claim 10, Lucatero as modified in Claim 1, teaches the delivery device of claim 9, wherein the two or more attached sensors are each attached to the distal end portion of the outer guide catheter, the distal end portion of the inner sleeve, or the distal end portion of the delivery catheter (e.g. Manstrom, Fig. 7A: sensors 240 and 242).  
	Regarding Claim 11, Lucatero as modified in Claim 1, teaches the delivery device of claim 9, wherein the two or more attached sensors are attached to the outer guide catheter (e.g. Manstrom, Fig. 7A: sensors 240 and 242, noting that the modification of Claim 1 applies to any catheter of the device).  
	Regarding Claim 107, Lucatero as modified in Claim 1, teaches the delivery device of claim 9, wherein the two or more attached sensors are attached to the inner sleeve (e.g. Manstrom, Fig. 7A: sensors 240 and 242, noting that the modification of Claim 1 applies to any catheter of the device).  
	Regarding Claim 108, Lucatero as modified in Claim 1, teaches the delivery device of claim 9, wherein the two or more attached sensors are attached to the delivery catheter (e.g. Manstrom, Fig. 7A: sensors 240 and 242, noting that the modification of Claim 1 applies to any catheter of the device).   
	Regarding Claim 109, Lucatero as modified in Claim 1, teaches the delivery device of claim 9, wherein the two or more attached sensors include a plurality of 
	Regarding Claim 110, Lucatero as modified in Claim 1, teaches the delivery device of claim 1, wherein the at least one sensor includes a plurality of sensors, the plurality of sensors being arranged such that each sensor is positioned at a different section of the targeted treatment area when the delivery device is in a deploying configuration (e.g. Manstrom, Fig. 7A: sensors 240 and 242).
	Regarding Claim 111, Lucatero as modified in Claim 1, teaches the delivery device of claim 1, wherein one or more of the outer guide catheter or the inner sleeve include a steering mechanism, the steering mechanism including one or more pullwires each routed through a wall lumen of the outer guide catheter or inner sleeve (e.g. Fig. 65F: pullwires 1162).  
	Regarding Claim 112, Lucatero as modified in Claim 1, teaches the delivery device of claim 111, wherein the targeted treatment area is proximate a mitral valve, and wherein the delivery system is configured to enable delivery of an interventional tool to the mitral valve through a transfemoral approach (e.g. par. 3-4, 49). 
	Regarding Claim 113, Lucatero teaches a delivery device for delivering an interventional device to a targeted treatment area within a body (abstract, par. 237: catheter to deliver interventional device to heart), the delivery device comprising:
	 a steerable outer guide catheter having a proximal end and a distal end portion (e.g. Fig. 49, 60-63D, par. 237-239: steerable outer guide 1000); 

	a delivery catheter positioned radially within the inner sleeve and configured to be translatable within the inner sleeve, the delivery catheter having a distal end portion and being configured to enable delivery of an interventional device through the inner sleeve and outer guide catheter to a targeted treatment area within a body, wherein the targeted treatment area is a heart chamber (e.g. Fig. 49, 60-63D, par. 237-239: delivery catheter 1030 is translatable within the inner sleeve 1020). 

	Lucatero does not explicitly disclose a pressure sensor coupled to the distal end portion of the steerable outer guide catheter, the distal end portion of the steerable inner sleeve, or the distal end portion of the delivery catheter, the pressure sensor being configured to enable monitoring of blood pressure at the targeted treatment area during deployment of the interventional device for replacement of a heart valve or repair of a heart valve using the delivery device. 
	However, it was well known in the art to include sensors at the distal end of a catheter that would enable monitoring of a hemodynamic property. One such example is offered by Manstrom, which teaches a multi catheter device having a sensor coupled to an inner catheter to detect blood pressure and blood flow to assess the condition of heart valves and blood vessels (e.g. Fig. 1: blood flow and pressure sensor 40 coupled to inner catheter 22 moveable within outer catheter 32 and enclosing catheter 30, 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor to enable blood flow and/or pressure measurements coupled to any catheter of a device according to the teachings of Lucatero, as taught by Manstrom, in order to predictably acquire blood flow and/or blood pressure measurements indicative of a blood vessel or heart condition for purposes of diagnosis and therapy decision making (e.g. Manstrom, 1:30-35), and in order to assess the success of the heart valve implantation. The sensor of this device would enable hemodynamic measurements during deployment of the interventional device for replacement of a heart valve or repair of a heart valve using the delivery device, by an unclaimed element configured to acquire such measurements, and during an intended use which the combination is capable of. Lucatero as modified by the teachings of Manstrom further teaches that the sensor includes a wire that is between the proximal end and the distal end of the inner catheter (e.g. Fig. 1, 5:12-30: wire 60). In other words, it is taken that incorporating the sensor in Lucatero, according to the teachings of Manstrom, would include the teachings of Manstrom for a wiring between the proximal end and the distal end of the inner catheter. 
	Alternatively, in case it is determined that the wiring would amount to a second modification rather than a matter of bodily incorporation of the modification of incorporating the sensor as noted above: It would have been obvious to a person 

	Regarding Claim 114, Lucatero as modified in Claim 1, teaches the delivery device of claim 113, wherein the steerable outer guide catheter and the steerable sleeve each include a steering mechanism including one or more pullwires routed through respective wall lumens of the steerable outer catheter and steerable sleeve (e.g. Fig. 65F: pullwires 1162).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 9149230 to Caron.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANOLIS PAHAKIS/Examiner, Art Unit 3792